FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of October, 2013 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: 1.An announcement regarding 2013 third quarterly report of Huaneng Power International, Inc. (the “Registrant”); and 2.A connected transaction announcement regarding capital increase in Sichuan Hydro Power by the Registrant; Each made by the Registrant on October 23, 2013. Document 1 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. (a Sino-foreign joint stock limited company incorporated in the People’s Republic of China) (Stock Code: 902) THIRD QUARTERLY REPORT OF 2013 Pursuant to the regulations of the China Securities Regulatory Commission, Huaneng Power International, Inc. (the “Company”, “Huaneng Power International”) is required to publish a quarterly report for each of the first and third quarters. All financial information set out in this quarterly report is unaudited and prepared in accordance with the PRC Accounting Standards (“PRC GAAP”). This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. 1. IMPORTANT NOTICE The board of directors and the supervisory committee of the Company together with the members thereof and the senior management warrant that the information contained in this report does not contain any false statements, misleading representations or material omissions. All of them jointly and severally accept responsibility as to the truthfulness, accuracy and completeness of the content of this report. All financial information set out in this quarterly report is unaudited and prepared in accordance with the PRC GAAP. Mr. Cao Peixi (Chairman), Ms. Zhou Hui (person in charge of accounting function) and Mr. Huang Lixin (person in charge of the Accounting Department) warrant the truthfulness and completeness of the content of the third quarterly report of 2013. This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. 2. COMPANY PROFILE Major financial information and financial indicators (PRC GAAP) (unaudited) (Amounts: In RMB Yuan) End of current Variance from reporting period End of last year end of last year (%) Total Assets Owners’ equity (Shareholders’ equity) attributable to shareholders of the listed company Net assets per share attributable to shareholders of the listed company From the beginning of the year to the end of current reporting period Variance from equivalent period of last year (%) Net cash flows generated from operating activities Net cash flows generated from operating activities per share Current reporting period From the beginning of the year to the end of current reporting period Variance from equivalent period of last year (%) Net profit attributable to shareholders of the listed company Basic earnings per share Basic earnings per share after deducting non-recurring items Diluted earnings per share Return on net assets Increase by 1.88 (weighted average) (%) percentage points Return on net assets after  deducting non-recurring items Increase by 3.11 (weighted average) (%) percentage points Deducting non-recurring items and amounts Items Total amount from the beginning of the year to the end of current reporting period (RMB Yuan) Gains/(Losses) from disposal of non-current assets Government grant recorded in income statement, excluding government grant closely related to the Company’s business and calculated according to national unified standards Gains from the changes in fair value from held-for-trading financial assets, held-for-trading financial liabilities other than those hedging instruments relating to normal business, and investment income from disposal of held-for-trading financial assets, held-for-trading financial liabilities and available-for-sale financial assets Reversal of provision for doubtful accounts receivable individually tested for impairments Other non-operating income and expenses excluding the above items Other non-recurring items Tax impact of non-recurring items Impact of non-controlling interests, net of tax Total Total number of shareholders, shareholding of ten largest holders of shares and shareholding of top ten holders who are not subject to any selling restrictions Unit: share Total number of shareholders 116,600 (including 116,013 holders of A shares, 464 holders of H shares, 123 holders of ADRs) Top ten holders of shares Name of shareholder Type of shareholder Shareholding Number of shares Number of shares with selling restrictions Number of shares subject to pledge or lock up (%) Huaneng International Power Development Corporation Stated-owned entity 0 Nil HKSCC Nominees Limited Foreign entity 0 Nil China Huaneng Group * Stated-owned entity Nil Hebei Construction & Investment Group Co., Ltd. Stated-owned entity 0 Nil China Hua Neng Group Hong Kong Limited Foreign entity 0 Nil Liaoning Energy Investment Stated-owned entity 0 Nil (Group) Limited Liability Company Jiangsu Provincial Investment & Management Limited Liability Company Stated-owned entity 0 Nil Fujian Investment Development Group Limited Liability Company Stated-owned entity 0 Nil Dalian Municipal Construction Investment Company Limited Stated-owned entity 0 Pledged: 265,750,000 HSBC Nominees (Hong Kong) Limited Foreign entity 0 Nil Top ten holders of shares in circulation without any selling restrictions Name of shareholder (full name) Number of shares in circulation without any selling restrictions as at the end of the reporting period Type of shares Huaneng International Power Development Corporation RMB denominated ordinary shares HKSCC Nominees Limited Overseas listed foreign invested shares China Huaneng Group* RMB denominated ordinary shares Hebei Construction & Investment Group Co., Ltd. RMB denominated ordinary shares China Hua Neng Group Hong Kong Limited Overseas listed foreign invested shares Liaoning Energy Investment (Group) Limited Liability Company RMB denominated ordinary shares Jiangsu Provincial Investment & Management Limited Liability Company RMB denominated ordinary shares Fujian Investment Development Group Limited Liability Company RMB denominated ordinary shares Dalian Municipal Construction Investment Company Limited RMB denominated ordinary shares HSBC Nominees (Hong Kong) Limited Overseas listed foreign invested shares * The total number of shares held by China Huaneng Group includes the 6,246,664 shares held by Huaneng Capital Services Company Limited. 3. SIGNIFICANT EVENTS Disclosure as to, and reasons for, material changes in accounting items and financial indices of the Company X Applicable Not Applicable a. Consolidated balance sheet items 1. Held for trading financial assets as at the end of the period decreased by 100.00% compared with the beginning of the period, mainly due to the disposal of the equity investment held for trading by the subsidiary, SinoSing Power Pte. Ltd 2. Construction materials at the end of the period increased by 222.16% compared with the beginning of the period, mainly due to the purchase of equipments and materials by the Company and its subsidiaries for installation and construction during the reporting period. 3. Taxes payable as at the end of the period increased by 542.70% compared with the beginning of the period, mainly due to utilization of valued-added tax recoverable. 4. Derivative financial liabilities (non-current portion) as at the end of the period decreased by 48.78% compared with the beginning of the period, mainly due to increase in the fair value of interest rate hedging instruments held by the subsidiary, SinoSing Power Pte. Ltd 5. Currency translation differences as at the end of the period decreased by 1596.88% compared with the beginning of the period, mainly due to depreciation of Singapore dollar against RMB as at the end of the period compared with the beginning of the period. b. Consolidated income statement items 1. The operating cost for the reporting period decreased by 10.79% compared with the same period of last year, mainly due to the decrease in coal market prices. 2. Tax and levies on operations increased by 69.99% compared with the same period of last year, mainly due to the increase of value-added tax paid which serves as the base of tax and levies on operations. 3. Asset impairment loss increased by 966.77% compared with the same period of last year, mainly due to the impairment of goodwill. 4. Operating profit increased by 120.29% compared with the same periods of last year, mainly due to the decrease in coal market prices and the effective controls of other costs and expenses of the Company and its subsidiaries. 5. Non-operating expenses increased by 140.38% compared with the same period of last year, mainly due to the loss of fixed assets disposal. 6. Profit before tax increased by 113.79% compared with the same period of last year, mainly due to the decrease in coal market prices and the effective controls of other costs and expenses of the Company and its subsidiaries. 7. Income tax expense increased by 90.53% compared with the same period of last year, mainly due to increase in profit. 8. Net profit increased by 123.18% compared with the same period of last year, mainly due to the decrease in coal market prices and the effective controls of other costs and expenses of the Company and its subsidiaries. 9. Net profit attributable to shareholders of the Company increased by 119.01% compared with the same period of last year, mainly due to the decrease in coal market prices and the effective controls of other costs and expenses of the Company and its subsidiaries. Non-controlling interests increased by 144.98% compared with the same period of last year, mainly due to the increase of the profitability of the subsidiaries. Basic earnings per share increased by 116.67% compared with the same period of last year, mainly due to the increase of the profitability of the Company and its subsidiaries. Other comprehensive income decreased by 175.75% compared with the same period of last year, mainly due to the more significant depreciation of Singapore dollar against RMB in current period compared with the same period of last year. c. Consolidated cash flow statement items 1. Net cash flows generated from operating activities increased by 49.10% compared with the same period of last year, mainly due to the higher margin in power generation compared with the same period of last year; 2. Net cash flows used in financing activities increased by 165.58% compared with the same period of last year, mainly due to the increase in net cash flows generated from operating activities, which led to the decrease in drawdown of loans during the reporting period. The progress on significant events and their impact as well as the analysis and explanations for their solutions X Applicable Not Applicable According to the notification from the National Development and Reform Commission regarding adjustment of on-grid tariffs for power generation enterprises, the State has decided that with the view to implementing the Notice from the National Development and Reform Commission Regarding Adjusting Surcharge Standards on Renewable Energy Tariffs and Environmental Protection Related Tariffs, appropriate adjustment to the on-grid tariffs of coal-fired generating units should be made while maintaining the electricity sales price unchanged. In practice, the on-grid tariffs for coal-fired generating units that have met the denitrification requirements to the satisfaction of environmental protection authorities will be raised by RMB0.01/kWh if the generating units have not benefited from the denitrification tariffs subsidy, or RMB0.002/kWh if the generating units have received a subsidy of RMB0.008/kWh. For coal-fired generating units that have met the de-dusting requirements to the satisfaction of environmental protection authorities, the on-grid tariffs will be raised by RMB0.002/kWh to compensate de-dusting costs. The above mentioned adjustment on tariffs has been effective as of September 25, 2013. After the on-grid tariffs adjustment, the average on-grid tariffs of the Company is expected to decrease by RMB12.59/MWh based on the weighted average on-grid tariffs for the Company’s generating capacity affected by this adjustment (such de-dusting tariffs subsidy of RMB0.002/kWh is not included in the tariffs adjustment set forth above as the generating units which have met de-dusting requirements are still under confirmation). For details, please refer to the Company’s announcement on on-grid tariffs adjustment published on the Shanghai Stock Exchange, China Securities Journal and Shanghai Securities News on 16 October 2013. Status of performance of undertakings given by the Company, shareholders and de facto controller X Applicable Not Applicable Background Type (s) of Undertakings Covenantor Details of the Undertaking Time and duration of undertaking Expiration period Has the implementation been timely performed Undertaking relevant to the initial public issuance To resolve business competition Huaneng International Power Development Corporation (“HIPDC”) In disposing of power plant(s) by HIPDC, the Company has a right of first refusal in whether to acquire such power plant(s). In developing coal-fired power plants having capacity of more than 300 MW , the Company will be the only developer under the terms and conditions of the relevant restructuring agreement. With respect to power plants having capacity that fall below 300 This undertaking shall be subsisting and being performed No Yes Background Type (s) of Undertakings Covenantor Details of the Undertaking Time and duration of undertaking Expiration period Has the implementation been timely performed MW or other power plants, unless the Company indicates in writing that it has no intention to develop, otherwise the development right should belong to the Company. HIPDC at the same time indicates that with regard to the power development business it engages within China, it will not compete with the Company’s business. To resolve business competition China Huaneng Group The Company has a right of first refusal in the power assets, equity interest and power development projects to be transferred by Huaneng Group This undertaking shall be subsisting and being performed No Yes Undertaking relaing to issue of new shares Share trading moratorium China Huaneng Group China Huaneng Group undertook not to trade its 500 million A shares subscribed from the Company pursuant to the Company’s non public issuance on the market within 36 months commencing from 23 December 2010. Time of undertaking: from 23 December 2010. Duration of undertaking:36 months Yes Yes Other undertaking To resolve business competition China Huaneng Group For further avoidance of business competition with Huaneng Power International, Huaneng Group on 17 September 2010 further undertook to Huaneng Power International that it shall treat Huaneng Power International as the only platform for integrating the conventional energy business of Huaneng Group; with respect to the conventional energy business assets of Huaneng Group located in Shandong Province, Huaneng Group undertook that it would take approximately 5 years to improve the profitability of such assets and when the terms become appropriate, it would inject those assets into Huaneng Power International. Huaneng Power International has a right of first refusal to acquire from Huaneng Group the newly developed, Time of undertaking: 17 September 2010. Duration of undertaking: 5 years Yes — Background Type (s) of Undertakings Covenantor Details of the Undertaking Time and duration of undertaking Expiration period Has the implementation been timely performed acquired or invested projects which are engaged in the conventional energy business of Huaneng Group located in Shandong Province; with respect to the other non-listed conventional energy business assets of Huaneng Group located in other provincial administrative regions, Huaneng Group undertakes that it would take approximately 5 years and upon such assets meeting the conditions for listing, it would inject such assets into Huaneng Power International in order to support the sustainable, stable development of Huaneng Power International; Huaneng Group would continue to perform each of its undertakings to support the development of its subordinated listed companies. Disclosure as to, and reasons for, the warning in respect of forecast of a probable loss in respect of the accumulated net profit from the beginning of the financial year to the end of the next reporting period or any significant changes in profit as compared with that of the corresponding period of last year Applicable X Not Applicable By Order of the Board Huaneng Power International, Inc. Cao Peixi Chairman As at the date of this announcement, the directors of the Company are: Cao Peixi Shao Shiwei (Executive Director) (Independent Non-executive Director) Huang Long Wu Liansheng (Non-executive Director) (Independent Non-executive Director) Li Shiqi Li Zhensheng (Non-executive Director) (Independent Non-executive Director) Huang Jian Qi Yudong (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Zhang Shouwen (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Guo Hongbo (Non-executive Director) Xu Zujian (Non-executive Director) Xie Rongxing (Non-executive Director) Beijing, the PRC 23 October 2013 APPENDIX HUANENG POWER INTERNATIONAL, INC. UNAUDITED CONSOLIDATED AND THE COMPANY BALANCE SHEETS (PRC GAAP) AS AT 30 SEPTEMBER, 2013 Amounts: In RMB Yuan 30 September 2013 31 December 2012 30 September 2013 31 December 2012 ASSETS Consolidated Consolidated The Company The Company CURRENT ASSETS Cash Held for trading financial assets — — — Derivative financial assets — — Notes receivable Accounts receivable Advances to suppliers Interest receivable Dividends receivable Other receivables Inventories Current portion of non-current assets — Other current assets Total current assets NON-CURRENT ASSETS Available-for-sale financial assets Derivative financial assets — — Long-term receivables — — Long-term equity investment Fixed assets Fixed assets pending for disposal Construction-in-progress Construction materials Intangible assets Goodwill Long-term deferred expenses Deferred income tax assets Other non-current assets Total non-current assets TOTAL ASSETS LIABILITIES AND 30 September 31 December 30 September 31 December SHAREHOLDERS’ EQUITY Consolidated Consolidated The Company The Company CURRENT LIABILITIES Short-term loans Derivative financial liabilities — — Notes payable — — Accounts payable Advance from customers Salary and welfare payables Taxes payable Interest payable Dividends payable — — Other payables Current portion of non- current liabilities Provision — — Other current liabilities Total current liabilities NON-CURRENT LIABILITIES Long-term loans Derivative financial liabilities Bonds payable Long-term payables — — Specific accounts payable Deferred income tax liabilities — — Other non-current liabilities Total non-current liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Share capital Capital surplus Special reserves Surplus reserves Undistributed profits Currency translation differences — — Shareholders’ equity attributable to shareholders of the Company Non-controlling interests — — Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY Legal representative: Person in charge of accounting function: Person in charge of accounting department: Cao Peixi Zhou Hui Huang Lixin HUANENG POWER INTERNATIONAL, INC. UNAUDITED CONSOLIDATED AND THE COMPANY INCOME STATEMENTS (PRC GAAP) FOR THE THIRD QUARTER ENDED 30 SEPTEMBER, 2013 Amounts: In RMB Yuan For the third For the third For the third For the third quarter ended quarter ended quarter ended quarter ended 30 September, 30 September, 30 September, 30 September, Consolidated Consolidated The Company The Company Operating revenue Less:Operating cost Tax and levies on operations Selling expenses — — General and administrative expenses Financial expenses Asset impairment loss (reversal) — Add:Income (loss) on fair value changes of financial assets/ liabilities — — Investment income Including:Investment income from associates and jointly controlled entities Operating profit Add:Non-operating income Less:Non-operating expenses Including:loss on disposals of non-current assets Profit before tax Less:Income tax expense Net profit Attributable to: Shareholders of the Company Non-controlling interests — — Earnings per share (based on the net profit attributable to shareholders of the Company) — Basic earnings per share N/A N/A — Diluted earnings per share N/A N/A Other comprehensive income (loss) Total comprehensive income Attributable to: Shareholders of the Company Non-controlling interests — — Legal representative: Person in charge of accounting function: Person in charge of accounting department: Cao Peixi Zhou Hui Huang Lixin HUANENG POWER INTERNATIONAL, INC. UNAUDITED CONSOLIDATED AND THE COMPANY INCOME STATEMENTS (PRC GAAP) FOR THE NINE MONTHS ENDED 30 SEPTEMBER, 2013 Amounts: In RMB Yuan For the nine For the nine For the nine For the nine months ended months ended months ended months ended 30 September, 30 September, 30 September, 30 September, Consolidated Consolidated The Company The Company Operating revenue Less:Operating cost Tax and levies on operations Selling expenses — — General and administrative expenses Financial expenses Asset impairment loss (reversal) Add:Income (loss) on fair value changes of financial assets/ liabilities — — Investment income Including:Investment income from associates and jointly controlled entities Operating profit Add:Non-operating income Less:Non-operating expenses Including:loss on disposals of non-current assets Profit before tax Less:Income tax expense Net profit Attributable to: Shareholders of the Company Non-controlling interests — — Earnings per share (based on the net profit attributable to shareholders of the Company) — Basic earnings per share N/A N/A — Diluted earnings per share N/A N/A Other comprehensive income (loss) Total comprehensive income Attributable to: Shareholders of the Company Non-controlling interests — — Legal representative: Person in charge of Person in charge of accounting function: accounting department: Cao Peixi Zhou Hui Huang Lixin HUANENG POWER INTERNATIONAL, INC. UNAUDITED CONSOLIDATED AND THE COMPANY CASH FLOW STATEMENTS (PRC GAAP) FOR THE NINE MONTHS ENDED 30 SEPTEMBER, 2013 Amounts: In RMB Yuan For the nine For the nine For the nine For the nine months ended months ended months ended months ended 30 September, 30 September, 30 September, 30 September, Items Consolidated Consolidated The Company The Company Cash flows generated from operating activities Cash received from sales of goods and services rendered Cash received from return of taxes and fees — — Other cash received relating to operating activities Sub-total of cash inflows of operating activities Cash paid for goods and services received Cash paid to and on behalf of employees including salary, social welfare, education funds and others in such manner Payments of taxes Other cash paid relating to operating activities Sub-total of cash outflows of operating activities Net cash flows generated from operating activities Cash flows generated from investing activities Cash received from withdrawal of investment — — Cash received on investment income Net cash received from disposals of fixed assets, intangible assets and other long-term assets Cash received from disposal of a subsidiary — — Other cash received relating to investing activities — — Sub-total of cash inflows of investing activities Cash paid for acquiring fixed assets, intangible assets and other long-term assets Cash paid for investments Net cash paid for acquiring subsidiaries and other operating units — — Other cash paid relating to investing activities — — Sub-total of cash outflows of investing activities Net cash flows (used in)/generated frominvesting activities Cash flows generated from financing activities Cash received from investments — — Including:cash received from non-controlling interests of subsidiaries — — Cash received from borrowings Cash received from issuance of bonds and short-term bonds Other cash received relating to financing activities Sub-total of cash inflows of financing activities Repayments of borrowings Payments for dividends, profit or interest expense Including: dividends paid to non-controlling interests of subsidiaries — — Other cash paid relating to financing activities Sub-total of cash outflows of financing activities Net cash flows used in financing activities Effect of exchange rate fluctuations on cash held Net (decrease) /increase in cash Add:cash at beginning of period Cash at end of period Legal representative: Person in charge of accounting function: Person in charge of accounting department: Cao Peixi Zhou Hui Huang Lixin Document 2 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (a Sino-foreign joint stock limited company incorporated in the People’s Republic of China) (Stock Code: 902) CONNECTED TRANSACTION CAPITAL INCREASE IN SICHUAN HYDRO POWER • On 22 October 203, the board of Directors approved by way of resolution the entering of the Capital Increase Agreement between the Company and Huaneng Group (another existing shareholder of Sichuan Hydro Power), pursuant to which, the parties agreed to subscribe by way of cash for the new registered capital of Sichuan Hydro Power in accordance with their respective proportion of shareholding in Sichuan Hydro Power. The Company shall pay to Sichuan Hydro Power an amount of not more than RMB219,193,200 as the consideration of the Capital Increase, which sum will be funded by the Company’s internal cash surplus. Following completion of the Capital Increase, the Company’s proportion of shareholding of 49% in Sichuan Hydro Power shall remain unchanged. • As of 30 September 2013, HIPDC holds 36.05% of the total equity interests in the Company, being the direct controlling shareholder of the Company, while Huaneng Group holds a 51.98% direct equity interests and a 5% indirect equity interests in HIPDC. In addition, Huaneng Group holds a 11.06% direct equity interests in the Company, a 3.36% indirect equity interests in the Company through Hua Neng HK (a wholly-owned subsidiary of Huaneng Group), a 0.04% indirect equity interests in the Company through Huaneng Capital Services Company Limited (a wholly-owned subsidiary of Huaneng Group) and a 0.79% indirect equity interests in the Company through China Huaneng Finance Corporation Limited (a controlling subsidiary of Huaneng Group)). Under the Hong Kong Listing Rules, Huaneng Group and its associates (including Sichuan Hyodro Power) are connected persons of the Company. As such, the Capital Increase into Sichuan Hydro Power by the Company constitutes a connected transaction of the Company. • Given the scale of the subscription amount does not exceed 5% of the applicable percentage ratios as calculated pursuant to Rule 14.07 of the Hong Kong Listing Rules, the Capital Increase is subject to the reporting and announcement requirements under Rules 14A.45 to 14A.47 of the Hong Kong Listing Rules but are exempt from independent shareholders’ approval requirements. RELATIONSHIP BETWEEN THE COMPANY, HUANENG GROUP AND SICHUAN HYDRO POWER The Company and its subsidiaries mainly develop, construct, operate and manage large-scale power plants in China nationwide. It is one of the largest listed power producers in China, with a controlling capacity of 66,341 MW. Huaneng Group is principally engaged in development, investment, construction, operation and management of power plants; organising the generation and sale of power (and heat); and the development, investment, construction, production and sale of products in relation to energy, transportation, new energy and environmental protection industries. As of 30 September 2013, HIPDC holds 36.05% of the total equity interests in the Company, being the direct controlling shareholder of the Company, while Huaneng Group holds a 51.98% direct equity interests and a 5% indirect equity interests in HIPDC. In addition, Huaneng Group holds a 11.06% direct equity interests in the Company, a 3.36% indirect equity interests in the Company through Hua Neng HK (a wholly-owned subsidiary of Huaneng Group), a 0.04% indirect equity interests in the Company through Huaneng Capital Services Company Limited (a wholly-owned subsidiary of Huaneng Group) and a 0.79% indirect equity interests in the Company through China Huaneng Finance Corporation Limited (a controlling subsidiary of Huaneng Group). Sichuan Hydro Power was incorporated in the PRC and as at today’s date, is held as to 51% thereof by Huaneng Group and 49% thereof by the Company. Sichuan Hydro Power is principally engaged in development and operation of power plants and related projects. The relationship among the Company, Huaneng Group and Sichuan Hydro Power are as follows: * Huaneng Group, through Hua Neng HK, its wholly-owned subsidiary, indirectly holds a 100% interests in Pro-Power Investment Limited while Pro-Power Investment Limited holds a 5% interests in HIPDC. # Huaneng Group holds a 11.06% direct interest in the Company. It also holds 3.36%, 0.04% and 0.79% interest in the Company through Hua Neng HK (its wholly owned subsidiary), Huaneng Capital Services Co. Ltd., (its wholly owned subsidiary) and China Huaneng Finance Corporation (its controlling subsidiary), respectively. Under the Hong Kong Listing Rules, Huaneng Group and its associates (including Sichuan Hydro Power) are connected persons of the Company. Thus, the Capital Increase into Sichuan Hydro Power by the Company constitute a connected transaction of the Company. CAPITAL INCREASE AGREEMENT The Capital Increase and the entering of the Capital Increase Agreement with Huaneng Group were approved at the meeting of the board of Directors of the Company held on 22 October 2013. Major terms of the Capital Increase Agreement are as follows: 1. Parties: (i)Huaneng Group (ii)the Company 2. Subscription of share capital: Huaneng Group and the Company unanimously agreed to increase the registered capital of Sichuan Hydro Power by RMB 447,333,100. Both parties shall pay up the newly increased capital according to their respective shareholding proportion in Sichuan Hydro Power before the Capital Increase. 3. Payment method: Huaneng Group will pay up its part of newly increase capital of RMB228,139,900 by injecting its 100% interests in New Energy Industry into Sichuan Hydro Power (as per the appraisal by China Valuer International Co., Ltd. (北京中天衡平國際資產評估有限公司), the value of such interests as at 31 December 2012 was RMB228,139,900). Huaneng Group will make its best endeavor to complete the transfer of the 100% interests in New Energy Industry before 15 December 2013, i.e. completing the industrial and business registration procedures for transferring the 100% interests in New Energy Industry to Sichuan Hydro Power. The Company will use its internal cash surplus to fund its part of Capital Increase, i.e. RMB 219,193,200. The payment will be made before 15 December 2013. If, for reasons which are not caused by Huaneng Group, the transfer of the 100% interests in New Energy Industry does not occur by 15 December 2013, the Company will pay up its part of the Capital Increase within five working days after Huaneng Group has completed such transfer. 4. Signing and effective time: The Capital Increase Agreement will become effective on the date on which the parties thereto have obtained the relevant approvals from their respective supervising authorities. The parties shall obtain the approval documents from their respective supervising authorities within 20 days from the signing of the Capital Increase Agreement. Upon completion of the Capital Increase, the registered capital of Sichuan Hydro Powershall be increased to RMB1,917,133,100. The Company’s shareholding in Sichuan Hydro Power remains unchanged, i.e. 49% equity interest in Sichuan Hydro Power. The Capital Increase is subject to the approvals as required by the respective internal processes of Sichuan Hydro Power and Huaneng Group. INFORMATION REGARDING SICHUAN HYDRO POWER Sichuan Hydro Power was transformed into a limited liability company as per approval by Huaneng Group in July 2004. Currently, the registered capital and the paid-up capital of Sichuan Hydro Power are RMB 1.4698 billion while 51% of which is owned by Huaneng Group and the remaining 49% is owned by the Company. As at 30 September 2013, Sichuan Hydro Power has a controlling installed generation capacity of 2,207.5 MW and an equity-based generation capacity of 1,520.8 MW. Selected Financial Information of Sichuan Hydro Power The following sets out certain financial information of Sichuan Hydro Power as at 31 December 2011 and 31 December 2012 and for the year/period then ended, prepared in accordance with PRC Accounting Standards: As at As at 31 December 31 December (RMB) (RMB) (audited) (audited) Operating revenue 2,516,913,463 2,572,325,019 Operating profit/loss 1,082,334,230 993,484,485 Profit/loss before tax 1,094,235,512 1,000,874,513 Net profit/loss 927,486,192 832,190,414 Total assets 13,541,678,757 14,276,726,279 Net assets 4,742,574,329 4,409,751,365 REASONS FOR THE CAPITAL INCREASE AND THE IMPACT ON THE COMPANY The Capital Increase will provide Sichuan Hydro Power with sufficient resources in both manpower and assets and help rationalize the relationship between Sichuan Hydro Power and New Energy Industry towards the goal of maintaining and increasing the value of State-owned assets. New Energy Industry has a registered capital of RMB 16,456,000 and is principally engaged in the leasing of investment-type real estates. Its profits mainly derives from rentals and returns on long-term equity investments. Its audited total asset and audited profit before tax in 2012 were RMB 155,270,589 and RMB 9,230,725, respectively; its audited total asset and audited profit before tax in 2011 were RMB 146,011,766 and 10,034,079, respectively; and its audited total asset and audited profit before tax for 2010 were RMB 144,318,872 and RMB9,288,383. Since Sichuan Hydro Power is a limited liability company, the Company has to make a pro-rata capital contribution in order to maintain its shareholding in Sichuan Hydro Power. The Capital Increase will not have any significant impact on the assets, liabilities and profits of the Company. The Capital Increase will increase the registered capital of Sichuan Hydro Power and further enhance Sichuan Hydro Power’s capacity to raise funds for the construction of its projects which is expected to provide and secure stable investment returns for the Company in the future. IMPLICATION UNDER THE HONG KONG LISTING RULES Given the scale of the subscription amount does not exceed 5% of the applicable percentage ratios as calculated pursuant to Rule 14.07 of the Hong Kong Listing Rules, the Capital Increase is subject to the reporting and announcement requirements under Rules 14A.45 to 14A.47 of the Hong Kong Listing Rules but are exempt from independent shareholders’ approval requirements. The Board of Directors of the Company has approved the resolution regarding the Capital Increase. Messrs. Cao Peixi, Huang Long, Li Shiqi, Huang Jian, Liu Guoyue and Fan Xiaxia, all being directors of the Company having connected relationship, abstained from voting on the board resolution relating thereto. The resolution was voted by directors who are not connected to the Transaction. The Directors (including independent non-executive Directors) are of the view that the Capital Increase was entered into: (i) in the ordinary and usual course of business of the Company; (ii) on normal commercial terms (on arm’s length basis or on terms no less favourable to the Company than terms available from independent third parties); and (iii) on terms that are fair and reasonable and are in the interests of the Company and its shareholders as a whole. DEFINITIONS “associate” the meaning ascribed to it in the Hong Kong Listing Rules; “Capital Increase” the subscription in an amount of not more than RMB219,193,200 for part of the new registered capital of Sichuan Hydro Power by the Company pursuant to the terms and conditions of the Capital Increase Agreement; “Capital Increase Agreement” the capital increase agreement to be entered into between the Company and Huaneng Group; “Company” Huaneng Power International, Inc.; “Directors” the directors (including independent non-executive directors) of the Company; “HIPDC” Huaneng International Power Development Corporation; “Hong Kong Listing Rules” the Rules Governing the Listing of Securities on the Hong Kong Stock Exchange; “Hua Neng HK” China Hua Neng Group Hong Kong Limited; “Huaneng Group” China Huaneng Group; “New Energy Industry” Sichuan New Energy Industry Company; “PRC”, “China” the People’s Republic of China; “RMB” the lawful currency of the PRC; “Sichuan Hydro Power” Huaneng Sichuan Hydro Power Limited Company; and “Stock Exchange” The Stock Exchange of Hong Kong Limited. By Order of the Board Huaneng Power International, Inc. Du Daming Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Shao Shiwei (Executive Director) (Independent Non-executive Director) Huang Long Wu Liansheng (Non-executive Director) (Independent Non-executive Director) Li Shiqi Li Zhensheng (Non-executive Director) (Independent Non-executive Director) Huang Jian Qi Yudong (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Zhang Shouwen (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Guo Hongbo (Non-executive Director) Xu Zujian (Non-executive Director) Xie Rongxing (Non-executive Director) Beijing, the PRC 23 October 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By /s/ Du Daming Name: Du Daming Title: Company Secretary Date:October 23, 2013
